DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-12-14 (herein referred to as the Reply) where claim(s) 1-17 are pending for consideration.

Specification Objections


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Claim Objections
Claim(s) 17
The claim should end with a period at the end.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of U.S. Patent No. US10911376 in view of CHANG_097 (US20160234097).
Claim(s) 1
The claims are unpatentable over claim(s) 1 of U.S. Patent No. US10911376 in view of CHANG_097 (US20160234097).
Instant claim 1 and claim 1 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of the last wherein clause (“wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch”), the limitations of instant claim 1 are also recited in claim 1 of U.S. Patent No. US10911376. In other words, instant claim 1 is a broader version of claim 1 of U.S. Patent No. US10911376 with the exception that instant claim 1 further requires “wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware 
Claim 1 of U.S. Patent No. US10911376 does not explicitly teach
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities <FIGs. 1,2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 1 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Claim(s) 8
Instant claim 8 and claim 9 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of the last two wherein clause (“wherein the first stateful stage and the second stateful stage are included in a software defined networking ("SDN") switch, and” and “wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch”), the limitations of instant claim 8 are also recited in claim 9 of U.S. Patent No. US10911376. In other words, instant claim 8 is a version of claim 9 of U.S. Patent No. US10911376 with the exception that instant claim 9 further requires the two additional 
Claim 9 of U.S. Patent No. US10911376 does not explicitly teach
wherein the first stateful stage and the second stateful stage are included in a softwaredefined networking ("SDN") switch, and 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch
However in a similar endeavor, Zhu teaches
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 9 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 9 of U.S. Patent No. US10911376 and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Consequently, instant claim 8 is not patently distinct from Claim 9 of U.S. Patent No. US10911376 in view of Zhu and CHANG_097 and is therefore rejection under nonstatutory double patenting.

Claim(s) 9
Instant claim 9 and claim 10 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of the last two wherein clause (“wherein the first stateful stage and the second stateful stage are included in a softwaredefined networking ("SDN") switch, and” and “wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch”), the limitations of instant claim 9 are also recited in claim 10 of U.S. Patent No. US10911376. In other words, instant claim 9 is a version of claim 10 of U.S. Patent No. US10911376 with the exception that instant claim 9 further requires the two additional wherein clauses identified above. However, said limitations are considered obvious in view of Zhu and CHANG_097.
Claim 10 of U.S. Patent No. US10911376 does not explicitly teach
wherein the first stateful stage and the second stateful stage are included in a softwaredefined networking ("SDN") switch, and 

However in a similar endeavor, Zhu teaches
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 10 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities <FIGs. 1,2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 10 of U.S. Patent No. US10911376 and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to 
Consequently, instant claim 9 is not patently distinct from Claim 10 of U.S. Patent No. US10911376 in view of Zhu and CHANG_097 and is therefore rejection under nonstatutory double patenting.
Claim(s) 3, 4, 5, 6, 7, 10-14
The following dependent claims are not patently distinct by in view of various dependent claims in U.S. Patent No. US10911376 in conjunction with the reasoning provided above for the claims in which they dependent upon. For the dependent claims, the corresponding anticipating claims have similar and/or identical limitations (i.e., copied text). In the cases where the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.

Claim in Instant Application US 17120336
Claim in U.S. Patent No. US10911376
3
1
4
2
5
3
6
4

5
10
11
11
1
12
1
13
7
14
8
15





35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 8
low
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the 

Claim(s) 17
The claim(s) recite variants of:
a table pipeline comprising at least one of a software pipeline or a hardware pipeline, which comprise: 
a first stateful stage including a first state table and a first finite state machine ("FSM") table; and
a second stateful stage including a second state table and a second FSM table;
The paragraph is indefinite because it is unclear which is being modified from the phrase “, which comprise: a first stateful stage…” Does the table pipeline comprise the first stateful stage and second stateful stage? Or does both of the “at least one of a software pipeline or a hardware pipeline” comprise the first stateful stage and second stateful stage?

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015) in view of Zhu (NPL: 
Claim(s) 1
Cascone teaches
a stateful network packet processing system comprising: [Switch including logic for implementing stateful architecture including the DDos Mitigation scheme for packet flows <FIGs. 1, 2; Introduction; Abstract; Application Examples>]
a first stateful stage including  [“stage 0” <FIGs. 2; Application Examples >]
a first state table and  [‘state table’ under ‘stage 0’ in FIG. 2  <FIGs. 2; Application Examples >]
a first finite state machine ("FSM") table; and  [‘flow table’ under ‘stage 0’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed first FSM table <FIGs. 2; Application Examples >]
	a second stateful stage including  [“stage 1” <FIGs. 2; Application Examples >]
a second state table and  [‘state table’ under ‘stage 1’ in FIG. 2  <FIGs. 2; Application Examples >]
a second FSM table; [‘flow table’ under ‘stage 1’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed second FSM table <FIGs. 2; Application Examples>]
	wherein the system is configured to perform a distribution operation that defines when a flow should be processed by either the first stateful stage or the second stateful stage or  by a combination of the first stateful stage and the second stateful stage,  [Logic for implementing the DDOS mitigation and failure recovery for incoming packet flows utilizing the two-stage system <FIGs. 2; Application Examples>]

Cascone does not explicitly teach
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and 
	wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, 
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and 
	wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch.
However in a similar endeavor, Zhu teaches
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, [FP forwards the flow/packets between application stages. Accordingly an initial application stage (e.g., App 1 of 
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches
	wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch. SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities. <FIG(s). 1, 2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Claim(s) 17
Cascone teaches
a table pipeline comprising at least one of a software pipeline or a hardware pipeline, which comprise: OpenState Pipeline including a stateful and stateless stages. The pipeline would implicitly utilize either software or hardware, e.g., OpenFlow <FIGs. 1, 2 ; Section: OPENSTATE FEATURES, APPLICATIONS EXAMPLES>]
a first stateful stage including  [“stage 0” <FIGs. 2; Application Examples >]
a first state table and  [‘state table’ under ‘stage 0’ in FIG. 2  <FIGs. 2; Application Examples >]
a first finite state machine ("FSM") table; and  [‘flow table’ under ‘stage 0’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed first FSM table <FIGs. 2; Application Examples >]
	a second stateful stage including  [“stage 1” <FIGs. 2; Application Examples >]
a second state table and  [‘state table’ under ‘stage 1’ in FIG. 2  <FIGs. 2; Application Examples >]
a second FSM table; [‘flow table’ under ‘stage 1’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed second FSM table <FIGs. 2; Application Examples>]
	wherein the switch is configured to perform a distribution operation that defines when a flow should be processed by either  the first stateful stage or the second stateful stage or by  a combination of the first stateful stage and the second stateful stage,  [Logic for implementing the DDOS mitigation and failure recovery for incoming packet flows utilizing the two-stage system <FIGs. 2; Application Examples>]
	wherein at least one of the first FSM table or the second FSM table is extended with states and transitions that support the distribution operation,  [At ‘stage 0,’ flow table 
Cascone does not explicitly teach
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, 
	wherein the distribution operation is configured to operate within the table pipeline
However in a similar endeavor, Zhu teaches
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, [FP forwards the flow/packets between application stages. Accordingly an initial application stage (e.g., App 1 of FIG. 2) includes logic for forwarding the packets/flow to the next stage (e.g., App 2) in accordance with the action tables. <FIG(s) 2; III: Design; C. State Manipulation>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.

a switch that is an SDN switch configured to process a stateful network packet and to receive instructions from a centralized controller, [ SDN switch performs flow processing based on instructions received from SDN controller <Abstract; FIGs. 1, 2; para. 0016-0022, 0025, 0030, 0036, 0074>]
Additionally, CHANG_097 teaches 
	a table pipeline comprising at least one of a software pipeline or a hardware pipeline, SDN switch creates a flow table in the first forwarding pipeline (hardware) or the second forwarding pipeline (software). Both the first and second forwarding pipeline forward packets through a series of flow tables (a table pipeline). <FIG(s). 1, 3, 5, 6, 7; para. 0022-0023, 0032-0042, 0053-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Claim(s) 11
Cascone teaches
wherein the evaluation operation translates an evaluation performed on flow and/or packet statistics into a binary variable. [In one interpretation, logic determines whether a packet is a first packet for a particular flow. Accordingly the determination corresponds to a YES/NO variable for whether the packet is or is not the first packet. In another interpretation, for each packet, logic determines whether the flow exceeds a rate (pps) and sets a DSCP field of the packet (set to ‘0’ or ‘1’) accordingly. <FIGs. 2 ; Section: Application Examples >]
Claim(s) 13
Cascone does not explicitly teach
wherein the first stateful stage and the second stateful stage are implemented by using two physically separated data paths that are linked with each other by an external connection.
However in a similar endeavor, Zhu teaches
wherein the first stateful stage and the second stateful stage are implemented by using two physically separated data paths that are linked with each other by an external connection. . [In one interpretation each application stage has respective path to an API (e.g, north bound API). The API is considered an external connection as it is an interface to external entities. <FIG(s) 2; III. Design, D. SPDA APIs>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
Claim(s) 14
Cascone does not explicitly teach
comprising one or more supplemental stateful stages in addition to the first stateful stage and the second stateful stage.
However in a similar endeavor, Zhu teaches
comprising one or more supplemental stateful stages in addition to the first stateful stage and the second stateful stage. [There can be more than two applications stages (i.e., a third stage) in the SDPA architecture (e.g., application 1 to application j). <FIG(s) 2; III. Design>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to 
Claim(s) 15
Cascone teaches
wherein the distribution operation is executed by the SDN switch independent from a central controller. [Logic for implementing failure recovery for incoming packet flows utilizing the two-stage system is executed independently from a controller “With OpenState, signaling can be performed using the same data packets, without the intervention of the controller.”<FIGs. 2; Abstract Application Examples>. In another interpretation the SDN switch executes said logic independently from, e.g., the current price of the S&P500 index]
Claim(s) 16
Cascone does not explicitly teach
wherein the SND switch executes an OpenFlow protocol, and 
the first stateful stage and the second stateful stage are part of at least one of the software pipeline or the hardware pipeline, which are comprised by at least one table pipeline in a data plane of the SDN switch.
However in a similar endeavor, Zhu teaches 
wherein the SND switch executes an OpenFlow protocol, and  [The invention SDN switch in accordance with an extended Openflow protocol. “We design and implement an extended OpenFlow protocol to support SDPA” <FIGs. 2 ; Section: Abstract, Introduction, Design, B: Extended OpenFlow Protocol >]
the first stateful stage and the second stateful stage are part of at least one of the software pipeline or the hardware pipeline, which are comprised by at least one table pipeline in a data plane of the SDN switch. [state processing module FP in switches to manipulate the state information in the data plane. FIG 2. FP distributing flow between AP1 and APj in data plane. The switch architecture was implemented in both hardware and software 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract. 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015) in view of Zhu (NPL: “SPDA: Enhancing Stateful Forwarding for Software-Defined Networking,” 2015), in view of CHANG_097 (US20160234097), and further view of Kumar_235 (US20050226235)
Claim(s) 2
Cascone does not explicitly teach
wherein the first stateful stage and the second stateful stage are implemented in different technologies.
However in a similar endeavor, Kumar_235 teaches
	wherein the first stateful stage and the second stateful stage are implemented in different technologies. In a two stage packet processing system, one stage is implemented in hardware stage and the other stage is implemented in software. Hardware and software are considered different types of technology. <FIG(s). 2, 22, 6, 7; para. 0008, 0010, 0049, 0052, 0059-0060, 0073-0077, 0114, 0135-0136>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art 

Claim(s) 3
Cascone does not explicitly teach
wherein the first stateful stage is implemented in hardware as a hardware stateful stage and 
	wherein the first state table is a hardware state table ("HST") and 
	wherein the first FSM table is a hardware FSM table ("HFSMT"), and 
	wherein the second stateful stage is implemented in software as a software stateful stage and 
	wherein the second state table is a software state table ("SST") and 
	wherein the second FSM table is a software FSM table ("SFSMT").
However in a similar endeavor, Zhu teaches
	wherein the first FSM table is a hardware FSM table ("HFSMT"), and  [Two stage SPDA architecture includes each staging have three tables (ST, STT, AT). Either one of the STT and ACT functions and acts in accordance with a FSM table as both tables include information that species state transitions and state actions <FIGs. 2, 5; Abstract, Design: Section C >.  In one embodiment the architecture is implemented as hardware and therefore the disclosed stages architecture are considered to be a hardware type <FIG. 5; Section IV Section B-D>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, Kumar_235 teaches

	wherein the first state table is a hardware state table ("HST") and  Hardware stage includes a data structure that includes multiple rows and columns which functions as a table (e.g., structure 1700). Data structure includes transport level information, actions, and priority level, all of which can be considered state information. Accordingly the data structure functions and acts in an equivalent manner as the claimed HST. <FIG(s). 17; para. 0112-0113>.
	wherein the second stateful stage is implemented in software as a software stateful stage and  In a two stage packet processing system, a software stage is implemented in executable software stored in memory including DRAM. <FIG(s). 2, 22; para. 0052, 0060, 0074, 0076, 0135-0136>.
	wherein the second state table is a software state table ("SST") and wherein the second FSM table is a software FSM table ("SFSMT"). Software stage includes a LPM table and forwarding table. LPM table includes look up data structure entries that correspond to destination and filtering for the packet, which is considered to be states. Accordingly the LPM table functions and acts in an equivalent manner as the claimed SST.  Forwarding table includes finite entries corresponding to information derived from the LPM table in order to determine appropriate filters.. Accordingly the forwarding  table functions and acts in an equivalent manner as the claimed SFSMT. <FIG(s). 14, 15, 16A, 16B, 20A, 20B; para. 0105-0108, 0110-0111, 0122-0124>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 4
Cascone does not explicitly teach
wherein the hardware stateful stage is implemented as a Ternary Content-Addressable Memory ("TCAM") memory-based stage.
However in a similar endeavor, Kumar_235 teaches
	wherein the hardware stateful stage is implemented as a Ternary Content-Addressable Memory ("TCAM") memory-based stage. In a two stage packet processing systems, the a hardware stage is implemented in ternary CAM <FIG(s). 2; para. 0008, 0010, 0052, 0059-0060, 0075, 0114>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 5
Cascone does not explicitly teach
wherein the software stateful stage is implemented as a combination of a general-purpose processor with a dynamic random-access memory ("DRAM").
However in a similar endeavor, Kumar_235 teaches
wherein the software stateful stage is implemented as a combination of a general-purpose processor with a dynamic random-access memory ("DRAM"). In a two stage packet processing systems, a software stage is implemented in processor executable software stored in memory including DRAM. <FIG(s). 2, 22; para. 0052, 0060, 0074, 0076, 0135>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 6
Cascone teaches
wherein each of the first stateful stage and the second stateful stage is configured to derive from a network packet's header a particular value that represents a key for the match fields of the state tables. [State table of each stage includes a column for key entries for matching a key of an incoming packet. Embodiments include a key extractor to extra the packet’s key from its header <FIGs. 2; Openstate features>]
Claim(s) 7
Cascone teaches
wherein each of the first stateful stage and the second stateful stage is further configured to pass the particular value together with information on a state associated to the network packet in the respective one of the first FSM table or the second FSM table to a respective one of the first state table or the second state table. [Disclosed is a "key extractor ... used to query the state table", shown also in Fig.1; since, Fig.2 exhibits two stages, two such key extractor modules are considered to be disclosed; Fig.1 furthermore shows passing packet header and state information from the state table to the flow table (taken as the claimed FSM table). <FIGs. 1-2 ; Section: Openstate features>]

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 8, 9, 10, 12
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.

Relevant Cited References
US20170308828

Examiner’s Notes
software or hardware pipeline
Compare to the parent case’s patent claims (US App. No. 16068115, US Patent No. US10911376) it appears this CON was filed to peruse subject matter related to a switch having a software or hardware pipeline. 
must fall into one of the alternative categories) and therefore the limitation is given effectively no patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415